     Case 2:19-cv-01947-WBS-KJN Document 19 Filed 05/29/20 Page 1 of 9

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   RAQUEL MEIRA DAVIS, an                   No. 2:19-cv-01947 WBS KJN
     individual,
13
                   Plaintiff,
14                                            MEMORANDUM AND ORDER RE:
            v.                                MOTION TO DISMISS, STAY OR
15                                            TRANSFER
     MACUHEALTH DISTRIBUTION, INC.;
16   FREDERIC JOUHET, an individual;
     and DOES 1-10, inclusive,
17
                   Defendants.
18

19
                                   ----oo0oo----
20
                 Plaintiff Raquel Meira Davis brought this action
21
     against her former employer, MacuHealth Distribution, Inc.
22
     (“MacuHealth”) and MacuHealth’s CEO, Frederic Jouhet, alleging,
23
     inter alia, claims for wrongful termination and sexual harassment
24
     under California state law and federal law.         (Compl. (Docket No.
25
     1).)    Before the court now is defendants’ motion to dismiss, stay
26
     or transfer pursuant to the first-to-file rule, or in the
27
     alternative, transfer pursuant to 28 U.S.C. § 1404(a).          (Docket
28
                                          1
     Case 2:19-cv-01947-WBS-KJN Document 19 Filed 05/29/20 Page 2 of 9

 1   No. 16.)

 2   I.   Background

 3               MacuHealth is a limited partnership registered and

 4   headquartered in Michigan.      (Compl. ¶ 1.)    It manufactures and

 5   sells supplements that allegedly preserve and improve one’s

 6   vision.    (Id. ¶ 10.)    On June 22, 2015, plaintiff joined the

 7   company as a sales representative, covering California, Nevada,

 8   and Hawaii.    (Id. ¶ 13.)    As part of her employment, she signed

 9   an agreement that contained a forum selection clause providing
10   federal and state courts in Michigan would have “jurisdiction . .
11   . with respect to any action or proceeding arising out of or
12   relating to” her employment.      (Docket No. 16-3, Ex. A.)
13               Plaintiff alleges that, throughout the duration of her

14   employment, she was sexually harassed by Frederic Jouhet,

15   MacuHealth’s CEO.     (Compl. ¶¶ 19-24.)     She repeatedly denied his

16   advances, but the harassment continued.        (Id. ¶¶ 28-30, 44, 47.)

17   In May 2017, plaintiff’s supervisor told her Jouhet was unhappy

18   with her and had threatened to terminate her employment despite

19   her excellent performance reviews.       (Id. ¶¶ 37, 55.)     Over the
20   next few years, plaintiff was denied customary raises and

21   allowances despite her success, until she felt she was forced to

22   resign in August 2018.     (Id. ¶¶ 56-60, 65-68, 74.)

23               Before filing this lawsuit, plaintiff filed a complaint

24   against each defendant with the California Department of Fair

25   Employment and Housing (“DFEH”) and the Equal Employment

26   Opportunity Commission (“EEOC”) and obtained right to sue

27   letters.    (Id. ¶ 86.)   Shortly after obtaining these letters,

28   plaintiff’s counsel wrote to the defendants in July 2019 to
                                          2
     Case 2:19-cv-01947-WBS-KJN Document 19 Filed 05/29/20 Page 3 of 9

 1   inform them of Davis’s intent to file suit in California.           (Decl.

 2   of Zainah Alfi (“Alfi Decl.”) ¶ 2 (Docket No. 17-2).)          After

 3   proceeding through unproductive alternative dispute resolution

 4   negotiations, plaintiff’s counsel again wrote to defendants in

 5   September 2019 to inform them they would be filing suit on

 6   September 20, 2019.     (Id. ¶¶ 8-10.)    On September 19, 2019,

 7   defendants filed a case in Oakland County Circuit Court in

 8   Michigan, alleging plaintiff had misappropriated confidential

 9   information in violation of her employment agreement (the
10   “Michigan action”).     (Docket No. 17-3.)     Plaintiff then filed
11   this case on September 24, alleging unlawful harassment and
12   failure to prevent harassment in violation of California’s Fair
13   Employment and Housing Act (“FEHA”), Cal. Gov. Code § 12940, et
14   seq.; unlawful retaliation in violation of Title VII of the Civil

15   Rights Act, 42 U.S.C. § 2000e-3(a); wrongful termination in

16   violation of public policy; breach of contract; and waiting time

17   penalties pursuant to California Labor Code § 203.          (See Compl.)

18              On November 12, 2019, plaintiff removed the Michigan

19   action to the United States District Court for the Eastern
20   District of Michigan.     She subsequently filed a motion to dismiss

21   or transfer to this court, contesting the validity of her

22   employment agreement’s forum selection clause and the court’s

23   personal jurisdiction over her.       (Docket No. 16-4.)

24              On March 6, 2020, Judge Sean Cox of the Eastern

25   District of Michigan denied plaintiff’s motion in its entirety.

26   (Docket No. 16-6.)     Judge Cox found Davis had failed to overcome

27   the “presumptive validity” of her employment agreement’s forum

28   selection clause and it was therefore enforceable.          (Id. at 4-5.)
                                          3
     Case 2:19-cv-01947-WBS-KJN Document 19 Filed 05/29/20 Page 4 of 9

 1   Additionally, Judge Cox denied her request under 28 U.S.C. §

 2   1404(a) to transfer the action to this court, finding the forum

 3   selection clause and public interest favored keeping the case in

 4   Michigan.   (Id. at 7.)

 5               Davis filed an answer in the Michigan action and

 6   brought counterclaims nearly identical to those alleged in the

 7   California action on March 16, 2020.        (Docket No. 16-7.)

 8   Similarly, defendants brought counterclaims in the California

 9   case that were nearly identical to those they alleged in the
10   Michigan action.    (Docket No. 6.)      Defendants now move to
11   dismiss, stay or transfer the California action pursuant to the
12   first-to-file rule, or in the alternative, transfer pursuant to
13   28 U.S.C. § 1404(a).     (Mot. (Docket No. 16).)
14   II.   Discussion

15               The first to file rule is “a judicially created

16   doctrine of federal comity, which applies when two cases

17   involving substantially similar issues and parties have been

18   filed in different districts.”       In re Bozic, 888 F.3d 1048, 1051

19   (9th Cir. 2018) (internal quotations and citations omitted).
20   “Under that rule, the second district court has the discretion to

21   transfer, stay, or dismiss the second case in the interest of

22   efficiency and judicial economy.”        Id. at 1051-52 (internal

23   quotations and citation omitted).        To determine whether to apply

24   the rule, a district court will consider three factors:

25   “chronology of the lawsuits, similarity of the parties, and

26   similarity of the issues.”      Kohn Law Grp., Inc. v. Auto Parts

27   Mfg. Miss., Inc., 787 F.3d 1237, 1240 (9th Cir. 2015).          Even if

28   the rule applies, a district court has discretion to refrain from
                                          4
     Case 2:19-cv-01947-WBS-KJN Document 19 Filed 05/29/20 Page 5 of 9

 1   applying the rule in the presence of “bad faith, anticipatory

 2   suit, and forum shopping.”      Alltrade, Inc. v. Uniweld Prod.,

 3   Inc., 946 F.2d 622, 628 (9th Cir. 1991) (citations omitted).           A

 4   court may also decline to apply the rule when the balance of

 5   convenience weighs in favor of the later-filed action.          Id.

 6              The parties do not dispute that the first two factors

 7   of the first-to-file rule are satisfied in this case.          The

 8   Michigan action was indisputably filed first, on September 19,

 9   while the California action was not filed until September 24.
10   (Mot. at 4; Opp’n at 6 (Docket No. 17).)        This satisfies the
11   first factor.    Additionally, the parties agree that the second
12   factor is satisfied, because the parties in both actions are the
13   same.   (Mot. at 7; Opp’n at 7.)
14              However, the parties dispute whether the issues in both

15   actions are sufficiently similar to satisfy the first-to-file

16   rule’s third factor.     “To determine whether two suits involve

17   substantially similar issues, we look at whether there is

18   ‘substantial overlap’ between the two suits.”         Kohn Law Grp., 787

19   F.3d at 1241.    The issues in the suits “need not be identical,
20   only substantially similar.”      Id. at 1240.

21              Plaintiff claims the California and Michigan actions

22   are not substantially similar because the California case

23   concerns plaintiff’s sexual harassment and retaliation claims

24   while the Michigan action involves her alleged misappropriation

25   of confidential information.      (Opp’n at 7.)     Plaintiff argues

26   there would be “no meaningful overlap in discovery” and the

27   injunctive relief sought in the Michigan case distinguishes it

28   from the monetary relief she requests in the California case.
                                          5
     Case 2:19-cv-01947-WBS-KJN Document 19 Filed 05/29/20 Page 6 of 9

 1   (Id.)

 2              Despite some differences, the actions mirror each other

 3   in all material respects.      In the Michigan action, defendants

 4   here (plaintiffs there) sued Davis for breach of contract, unfair

 5   competition, and unjust enrichment.       (Docket No. 17-3.)        She then

 6   counterclaimed, alleging the same causes of action she brought in

 7   the California action against defendants, albeit including two

 8   additional claims under Michigan’s Elliot-Larsen Civil Rights

 9   Act, MCL 37.2101 et seq.      (Docket No. 16-7.)     Similarly, in the
10   California action, defendants brought counterclaims identical to

11   their causes of action in the Michigan action, although they

12   included additional claims for conversion and violations of

13   California’s Uniform Trade Secrets Act, Cal. Civ. Code § 3426,

14   California Penal Code § 502, and California Business &

15   Professions Code § 17200.      (Docket No. 6.)     The “substantial

16   overlap” between these two suits satisfies the third and final

17   factor of the first-to-file rule.        See Kohn Law Grp., 787 F.3d at

18   1241.

19              Moreover, “the interest of efficiency and judicial
20   economy” would not be served by allowing this action to continue

21   in this court because it would effectively permit the same

22   dispute to be adjudicated by two different federal courts.             See

23   In re Bozic, 888 F.3d at 1051-52.        Plaintiff argues that the

24   “hypothetical judgments in either [the California or Michigan]

25   case would be unrelated and would not impact the other case.”

26   (Opp’n at 8.)    However, with the introduction of each parties’

27   counterclaims intertwining the substantive and factual issues of

28   the independent actions, that cannot be the case.          Accordingly,
                                          6
     Case 2:19-cv-01947-WBS-KJN Document 19 Filed 05/29/20 Page 7 of 9

 1   the first-to-file rule must apply to “avoid the embarrassment of

 2   conflicting judgments” that could otherwise result.          See Church

 3   of Scientology v. U.S. Dep’t of Army, 611 F.2d 738, 749 (9th Cir.

 4   1979).

 5              In a last effort, plaintiff argues that even if the

 6   first-to-file rule applies, equitable exceptions exist to keep

 7   the case before this court.      (Opp’n at 9.)     Plaintiff primarily

 8   argues that the “anticipatory suit” exception applies.          (Id.)   “A

 9   suit is ‘anticipatory’ for the purposes of being an exception to
10   the first-to-file rule if the plaintiff in the first-filed action
11   filed suit on receipt of specific, concrete indications that a
12   suit by the defendant was imminent.”        Intersearch Worldwide, Ltd.
13   v. Intersearch Grp., Inc., 554 F. Supp. 2d 949, 960 (N.D. Cal.

14   2008) (citations omitted).      However, “a letter which suggests the

15   possibility of legal action . . . in order to encourage or

16   further a dialogue, is not a specific, imminent threat of legal

17   action.”   Id.   Consequently, courts normally find a suit is

18   anticipatory only in a narrow set of circumstances, such as when

19   a declaratory action has been filed to declare a party’s rights
20   before litigation proceeds.      See Xoxide, Inc. v. Ford Motor Co.,

21   448 F. Supp. 2d 1188, 1193 (C.D. Cal. 2006).

22              Here, plaintiff’s letter to defendants warning them of

23   their intent to pursue legal action, (See Alfi Decl. ¶ 8), does

24   not rise to the level of an “anticipatory suit.”         Instead,

25   defendants pursued an independent action in Michigan and sought

26   injunctive and monetary relief against Davis for her alleged

27   misappropriation of confidential information, rather than a

28   judicial determination that the harassment did not happen or was
                                          7
     Case 2:19-cv-01947-WBS-KJN Document 19 Filed 05/29/20 Page 8 of 9

 1   not actionable.    (Docket No. 17-3.)      Accordingly, the

 2   anticipatory suit exception does not preclude the application of

 3   the first-to-file rule.

 4               Plaintiff also argues that convenience weighs in favor

 5   of proceeding in this court.      A court may decline to apply the

 6   first-to-file rule when the balance of convenience weighs in

 7   favor of the later-filed action.         Alltrade, 946 F.2d at 628.      To

 8   determine convenience, courts consider the location of witnesses

 9   and evidence, the lack of connection to the forum, and the degree
10   of calendar congestion in the court, among other factors.             Ward
11   v. Follett Corp., 158 F.R.D. 645, 648 (N.D. Cal. 1994).

12               Plaintiff represents that the relevant witnesses reside

13   all over the country.     (Opp’n at 13.)     But plaintiff concedes

14   “[n]early every witness would have to travel to a trial

15   regardless of whether it proceeds in Michigan or California.”

16   (Id. (emphasis added).)      Similarly, plaintiff concedes the

17   discovery will likely be all electronic, meaning it could happen

18   anywhere.   (Opp’n at 12-13.)     This consideration has no bearing

19   either way.    Plaintiff then argues she resides in Sacramento,
20   with “no connection to Michigan as a forum.”         (Id.)   But

21   regardless of her lack of connection to Michigan, plaintiff

22   consented to Michigan as the forum for all disputes arising

23   between her and her employer in her employee agreement.             (Docket

24   No. 16-3, Ex. A.)     Furthermore, MacuHealth is a Michigan

25   corporation and Jouhet is a Michigan resident.         (Compl. ¶¶ 1-2.)

26   These facts seemingly favor allowing the action to proceed in

27   Michigan.

28               The most persuasive consideration, however, is the
                                          8
     Case 2:19-cv-01947-WBS-KJN Document 19 Filed 05/29/20 Page 9 of 9

 1   relative congestion of the court.       As Judge Cox noted in his

 2   order, the Eastern District of Michigan “is less congested than

 3   the proposed federal court in California.”         (Docket No. 16-6.)

 4   Plaintiff argues that litigating in the Eastern District of

 5   Michigan “does not necessarily ensure a more efficient process”

 6   because of its closure until July 2 due to COVID-19.          However, in

 7   light of the public response to COVID-19 this court is also

 8   closed to the public and has suspended jury trials “until further

 9   notice.”    (Opp’n at 13); See General Order No. 618 (May 13,
10   2020).   Accordingly, the convenience considerations weigh in

11   favor of transferring this case to the Eastern District of

12   Michigan.

13                For the foregoing reasons, the court finds no

14   exceptions to the first-to-file rule apply, and it will transfer

15   the case to the Eastern District of Michigan pursuant to the

16   first-to-file rule. 1

17                IT IS THEREFORE ORDERED this action be, and the same

18   hereby is, TRANSFERRED to the United States District Court for

19   the Eastern District of Michigan.
20   Dated:     May 28, 2020

21

22

23

24

25

26
          1    Because the action is transferred under the first-to-
27
     file rule, the court need not address defendants’ argument that
28   transfer is proper under 28 U.S.C. § 1404(a).
                                     9
